Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to the amendment filed 4/30/2021.  Applicant has amended claims 35 and 45 and cancelled claims 1-34, 36, 38, 42, 46, 48, 52.  Accordingly, claims 35, 37, 39-41, 43-45, 47, 49-51 and 53-54 are pending for examination.  New grounds of rejections necessitated by applicant’s amendments have been established as set forth in detail below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35 and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 35, 37, 39-41, 43-45, 47, 49-51 and 53-54 are directed to the abstract idea of selecting optimal payment instrument for purchases by determining highest rank payment instrument for providing discount and incentive and transmitting payment instrument recommendation for approval, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claims 35 and 45 recite, in part, a method/apparatus for performing the steps of storing information associated with one or more payment instruments held by the user, the information includinq one or more of: i) a number of and types of available payment instruments of the user, ii) one of discount and incentive information from one or more manufacturers, iii) one of discount and incentive information from one or more financial instrument companies, and iv) a predetermined priority with which to rank the one or more payment instruments for online purchase transactions; receiving online purchase transaction data from a first merchant, the online purchase transaction data corresponding with the user makinq an online purchase transaction with a first online merchant associated with the first 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “one or more processors” to perform the storing, receiving, determining, selecting, transmitting steps “at/by an smart wallet application” and to send/receive data from/to “online merchant application” and sending data to a “display interface”.  The processors/applications/interface in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “one or more processors” to perform the storing, receiving, determining, selecting, transmitting steps “at/by an smart wallet application” and to send/receive data from/to “online merchant application” and sending data to a “display interface” amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. In addition, generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive, process and provide data (receive, display, complete, transfer, issue, cancel, provide, verify, determine, transmit, display steps) does not impose any meaningful limit on the computer implementation of the abstract idea. Various court decisions have identified similar elements as routine and conventional (For example, arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 35, 37, 39-41, 43-45, 47, 49-51 and 53-54 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35, 37, 39-41, 43-45, 47, 49-51 and 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iannacci (US 2002/0062249 A1) in view of Yun et al. (US 2002/0069122 A1).

As per Claims 35, 45

Iannacci (‘249) discloses

method/apparatus comprising the following operations performed by one or more processors, see at least claim 1 (method; computer means) and claim 25 Iannacci (apparatus; processor) 

storing, at a smart wallet application associated with a user, information associated with one or more payment instruments held by the user, the information including one or more of: i) a number of and types of available payment instruments of the user, ii) one of discount and incentive information from one or more manufacturers, iii) one of discount and incentive information from one or more financial instrument companies, and iv) a predetermined priority (rank) with which to rank the one or more payment instruments for online purchase transactions, see at least Fig 4 (name: Gregory FXI; payment…accounts: American Express, type AMEX GOLD; GENEVA BANK, type MasterCard One; Preferences: sorted by rank: 1. lowest interest rate 2. Immediate cash discount), paragraph 0217 (incentive awards as manufacturer rebates or in-store discounts), paragraph 0124 (credit card issuers…incentives and benefits offered by these companies), paragraph 0178 (convenient access to all their payment, award and loyalty accounts offerings such practical improvements as a thinner physical wallet)  
receiving, at the smart wallet application, online purchase transaction data (internet order/purchase transaction), from a first online merchant application, the online purchase transaction data corresponding with the user makinq an online purchase transaction with a first online merchant associated with the first online merchant application, the online purchase transaction for one or more products or services provided by the first online merchant, the online purchase transaction data includinq i) details of the online purchase transaction and ii) a listing of payment instruments accepted by the first online merchant, see at least Fig 5 (merchant name: TOP SOFTWARE: accepted payments MC, VISA, DISCOVER), paragraph 0026 (payment method selection usually is performed with reference to what the merchant will accept), paragraph 0029 (internet order; the merchant submits the transaction information including the cardholder’s account number to PNB, the credit card issuer), paragraph 0042 (purchase transaction) and paragraph 0457 (the merchant may transmit transaction information to a universal server), paragraph 0325 (universal server analyses and determines that although using a MasterCard account could generate airline miles for the shopper, it is advantageous to sign-up and use a Macy’s charge card)

determining, by the smart wallet application, which of the one or more payment instruments are included in the listing of payment instruments accepted by the first online merchant, see at least Fig 5 (merchant name: TOP SOFTWARE: accepted payments MC, VISA, DISCOVER), paragraph 0026 (payment method selection usually is performed with reference to what the merchant will accept), paragraph 0029 (internet order), paragraph 0178 (convenient access to all their payment, award and loyalty accounts offerings such practical improvements as a thinner physical wallet)  

based on a ranking according to the predetermined priority, selecting, by the smart wallet application, a highest rank payment instrument amonq the payment instruments accepted by the merchant, see at least paragraph 0026 (payment method selection usually is performed with reference to what the merchant will accept), paragraph 0113 (automatically select the best benefits according to the user presences, directives, and latitudes and consequently advance the appropriate payment accounts to use that will acquire the benefit and settle the transaction) and Fig 6 (preferences: sorted by rank: 1. VISA, 2 MASTERCARD, 3 AMERICAN EXPRESS), paragraph 0178 (convenient access to all their payment, award and loyalty accounts offerings such practical improvements as a thinner physical wallet)  

determining, based on information received from one or more financial instrument companies, that the highest rank payment instrument is an optimal payment instrument for providing one of a discount and an incentive for the online (internet) purchase transaction of the one or more products or services, see at least paragraph 0113 ($25 cash rebate from MasterCard….. negotiate with award suppliers for improved benefits; automatically select the best benefits according to user preferences…. Advance the appropriate payment accounts to user) and Fig 6 (preferences: sorted by rank: 1. VISA, 2 MASTERCARD, 3 AMERICAN EXPRESS), paragraph 0029 (Internet order) and paragraph 0121 (purchases …. matched against this profile to automatically select the best benefit-driven settlement solution)

receiving, by the smart wallet application, indication from the user via the display interface that the user approves (accepts) the selection of the optimal payment instrument for the online purchase transaction of the one or more products or services, see at least paragraph 0492 (account owner may accept the automatic recommendations…..delivering the universal account owner’s American Express Account identifier for payment)

transmitting, by the smart wallet application, information of the optimal payment instrument (to the first online merchant application for processing the online purchase transaction, paragraph 0126 (present account identifier to the merchant e.g. Internet web site screen… to make payment for the goods), paragraph 0115 (information needed to settle the transaction is delivered to…the merchant; system will automatically apply for an account in order to get the best benefits)


Iannacci (‘249) discloses transmitting, by the smart wallet application, a payment instrument recommendation to a display interface of the user, the payment instrument recommendation for an online purchase transaction of one or more products or services,
see at least paragraph 0145 (recommend purchases), paragraph 0489 (displayed automatic recommendations), paragraph 0195 (committing to use a particular Visa credit card account for the next three consumer purchases) and paragraph 0122 (select the payment methods that will acquire the maximum benefits according to the member’s profile; Visa, MasterCard, bank debit, Delta SkyMiles, MyPoints, Macy's and any other existing or immediately  available user accounts are all contenders with the best account being automatically selected and transmitted for each transaction) and Fig 14 (First Preference: Airline Miles; American Express => selection), paragraph 0178 (convenient access to all their payment, award and loyalty accounts offerings such practical improvements as a thinner physical wallet) and paragraph 0489 (American Express airline mile offer of 2.8747 miles was determined as the most significant and recommended by universal server and as such is displayed at the top of the listing ….. automatic recommendations and selections), paragraph 0325 (universal server analyses and determines that although using a MasterCard account could generate airline miles for the shopper, it is advantageous to sign-up and user a Macy’s charge card) and paragraph 0492 (account owner may accept the automatic recommendations…..delivering the universal account owner’s American Express Account identifier for payment), paragraph 0121 (purchases …. matched against this profile to automatically select the best benefit-driven settlement solution), but fails to explicitly disclose recommendation to bundle the transaction with the optimal payment instrument.  Yun (‘122) teaches recommendation to bundle the transaction with the optimal payment instrument, see at least paragraph 0034 (recommend one of consumer’s accounts for a purchase price associated with an e-commerce transaction; recommending a consumer account based on the evaluation to enable the consumer to complete said e-commerce transaction), paragraph 0060 (recommender button recommends to the consumer a specific consumer credit account to use for an e-commerce transaction to achieve a specific consumer goal).  Both Iannacci and Yun are directed making payment instrument recommendation.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Iannacci’s invention to include recommendation to bundle the transaction with the optimal payment instrument.  One would have been motivated to do so for the benefit of allowing user to achieve a specific goal more easily.  

As per Claims 37, 47

Iannacci (‘249) further disclose said smart wallet application selecting highest rank payment instrument, see at least paragraph 0122, 0129 and 0492, but fails to explicitly disclose contacting a bank with said selected payment instrument.  Yun (‘122) teaches contacting a bank with selected payment instrument, see at least paragraph 0064 (relay the desired preferred credit card number and purchase amount to the credit card issuing bank).  Both Iannacci and Yun are directed toward making payment using payment instrument.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Iannacci's invention to include contacting a bank with said selected payment instrument.  One would have been motivated to do so for the benefit of allowing issuing bank to process payment.


As per Claims 39, 49

Iannacci (‘249) further discloses providing discount information to said smart wallet application on an on-going basis for storing and tracking, see at least paragraph 0148 (the present invention will determine if there are additional discounts available during a transaction) and paragraph 0178 (automatically reviews all available discounts) and paragraph 0180 (earned and saved discounts) and paragraph 0328 in-store discount) and paragraph 0334

As per Claims 40, 50

Iannacci (‘249) further discloses wherein the providing of discount information comprises at least one of electronically sending the discount information or automatically inputting the discount information, see at least paragraph 0043 (enter discounts… using conventional payment and settlement processing system) and paragraph 0363 (system for establishing and executing payment, discount and incentive supply and acquisition functions within a transaction processor system)
 
As per Claims 41, 51

Iannacci (‘249) further discloses using said smart wallet application as a discount tracker to review available discounts, see at least paragraph 0133 (review its catalog of available benefits) and paragraph 0148 (determine if there are additional discounts available) 

As per Claim 43, 53

Iannacci (‘249) further discloses wherein the discount information comprises at least one of temporal discounts, cash back rates, and mileage rates, see paragraph 0374 (2.5% cash back) and paragraph 0137 (applying discounts only during valid timer periods) and paragraph 0054 (mileage account… accrued award) and paragraph 0234 (mileage metric from 2.0 to 3.25 miles per transaction dollar)
  
As per Claims 44, 54

Iannacci (‘249) further discloses wherein the highest rank payment instrument is at least one of a credit card and a debit card, see paragraph 0115 (payment account = master credit card account) and paragraph 0122 (select the payment methods that will acquire the maximum benefits according to the member’s profile; Visa, MasterCard, bank debit, Delta SkyMiles, MyPoints, Macy's and any other existing or immediately available user accounts are all contenders with the best account being automatically selected and transmitted for each transaction) and Fig 14 (First Preference: Airline Miles; American Express => selection).  



Additional relevant reference found but not used in the rejection: Dilip (US 2002/0091635 A1).


Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to rejecting the amended claims using Iannacci (US 2002/0062249 A1) in view of Yun et al. (US 2002/0069122 A1).  Please see detailed 103 rejection above.

	Applicant argues that the claims are statutory under 35 U.S.C. 101 because 1) the recited methods are implemented using particular machines 2) the claims are more than a mere drafting effort designed to monopolized the judicial exception 3) the claims do not recite any limitations directed to the field of finance.  The Examiner disagrees.  Regarding applicant's arugments regarding using particular machines, review of the Specification does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360.  The recited elements, including “one or more processors”, “smart wallet application” and “online merchant application” are merely tools for preforming the recited abstract idea. See Affinity Labs v. DirectTV, 838 F.3d 1253, 1262 (Fed. Cir. 2016)([T]he claims are directed not to an improvement in cellular telephones but simply to the user of cellular telephones as tools in the aid of a process focused on an abstract idea”.  With respect to the claimed additional element “smart wallet’ and “online merchant application”, applicant’s Specification discloses the following: “Online purchases have become a viable and widely-used environment for consumers to shop.  Typically, consumer goes to the World Wide Web site of a particular merchant to browse items available for purchasing” and ““It should be appreciated that the term smart wallet is used in the discussion to mean any of, but not limited to, smart wallet application, smart payment instrument selection, smart financial instrument selection, a repository of payment instruments with automatic selection and the like.  Likewise the term merchant is used interchangeable herein with the merchant application, in the appropriate context”.   The generalized functional terms by which the additional elements are described reasonably indicates that the Appellant’s Specification discloses 1) a conventional online environment (e.g. online purchases made using a merchant website 2) a conventional “smart wallet” application, which performs the specific task of payment instrument selection 3) a conventional web browser, which permits a user to access a merchant’s Web site and 4) a conventional “merchant” application, which performs the specific task of allowing users to purchase products or services online.  Nonetheless, even in view of Applicant’s Specification, the claimed additional elements that includes “online environment”, “smart wallet application” and “merchant application” are simply generic, purely conventional elements (please see the Patent Board Decision on 2/27/2020, similar arguments regarding examiner’s previous rejection under 35 U.S.C. 101 was raised and examiner’s rejection was affirmed).  Regarding “the claims are not directed to an abstract idea because, among other things, they do not threaten to "monopolize" or "preempt".  The argument that a claim cannot be directed to an abstract idea by asserting that the claim does not preempt is not persuasive because, for example, in Diamond v. Diehr, 450 U.S. 175 (1981), citing 409 U. S. 63; Parker v. Flook,437 U. S. 54,  the Supreme Court found, "[w]e rejected in Flook the argument that, because all possible uses of the mathematical formula were not preempted, the claim should be eligible for patent protection".  In response to applicant’s argument that the claims do not recite any limitations directed to the field of finance, it is noted that the claims are directed to sales activity (making optimal payment for purchases) which is abstract idea under “Certain Methods or Organizing Human Activities.  Therefore, applicant’s arguments are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573.  The examiner can normally be reached on Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHIA-YI LIU/Primary Examiner, Art Unit 3695